Name: 87/339/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the potato sector submitted by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  marketing;  plant product
 Date Published: 1987-06-27

 Avis juridique important|31987D033987/339/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the potato sector submitted by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 168 , 27/06/1987 P. 0052 - 0052*****COMMISSION DECISION of 15 June 1987 approving an addendum to the programme relating to the potato sector submitted by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/339/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 21 March 1986 the Belgian Government forwarded an addendum to the programme approved by Commission Decision 80/1196/EEC (3) relating to the marketing and processing of potatoes and on 25 February 1987 submitted supplementary information; Whereas the aim of the addendum to the programme is to improve and adapt the marketing, processing and storage of potatoes so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the marketing and processing of potatoes in Belgium; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the potato sector forwarded by the Belgian Government on 21 March 1986 concerning which supplementary information was submitted on 25 February 1987 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 369, 31. 12. 1980, p. 13.